Exhibit 10.34

 

FORM OF PERFORMANCE AWARD GRANT AGREEMENT

 

To: [Employee]

 

MetaSolv, Inc., a corporation organized under the laws of the State of Delaware
(or any successor corporation) (the “Company”), is pleased to grant you a
Performance Award (the “Performance Award”) as described below subject to the
terms and conditions set forth in this Performance Award Grant Agreement (this
“Agreement”) and the Long Term Incentive Plan (the “Plan”). The Performance
Award is governed by the terms of this Agreement and, where appropriate, the
Plan. Any terms not defined herein shall have the meaning set forth in the Plan.

 

This Agreement sets forth the terms of the agreement between you and the Company
with respect to the Performance Award. By accepting this Agreement, you agree to
be bound by all of the terms hereof.

 

1. Definitions. As used in this Agreement, the following terms have the meanings
set forth below:

 

(a) “Board” means the Board of Directors of the Company.

 

(b) “Business Day” means any day other than a Saturday, a Sunday or a day on
which banking institutions in the State of Texas are authorized or obligated by
law or executive order to close.

 

(c) “Commission” means the Securities and Exchange Commission.

 

(d) “Committee” means the Compensation Committee of the Board. If at any time no
Committee shall be in office, then the functions of the Committee shall be
exercised by the Board.

 

(e) “Date of Grant” means the date set forth on the cover page attached hereto.

 

(f) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
any successor thereto.

 

(g) “Fair Market Value” means, notwithstanding the terms of the Plan, the
closing price of the Stock on the Nasdaq National Market on the date in question
or, if the Stock is not traded on the Nasdaq National Market, the value
determined in good faith by the Committee.

 

(h) “Performance Conditions” means the conditions specified as such in the cover
page attached hereto.

 

(i) “Settlement” of this Performance Award shall be the grant of Restricted
Stock, if any, contemplated by the terms of this Performance Award Grant
Agreement.



--------------------------------------------------------------------------------

(j) “Settlement Date” shall be the date upon which Restricted Stock is to be
granted, if at all, under this Performance Award, as indicated on the cover page
attached to this Agreement.

 

(k) “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if each of the corporations
(other than the last corporation in the unbroken chain) owns stock possessing 50
percent or more of the total combined voting power of all classes of stock in
one of the other corporations in the chain.

 

2. Amount of Performance Award. This Performance Award consists of the right to
receive a grant of restricted stock consisting of an aggregate of (# Shares)
shares (the “Restricted Stock”) of the Company’s authorized Common Stock, par
value $.005 (“Stock”) at the Restricted Stock Grant Date indicated on the cover
page attached hereto, which right shall be subject to the further conditions of
this Agreement.

 

3. Achievement of Performance Conditions. The grant of Restricted Stock to be
made in settlement of this Performance Award shall be specifically contingent
upon the achievement of the Performance Goals as specified in the cover page
attached hereto.

 

4. Termination of Relationship

 

(a) If you cease to be an Employee of the Company or an Affiliate prior to any
grant of Restricted Stock under this Agreement, by reason of the fact that you
are removed for cause or have terminated your own employment, then this
Performance Award, and all of your rights to receive Restricted Stock or any
other settlement of the Performance Award hereunder, shall terminate, lapse and
be forfeited at the time of the termination of your services.

 

(b) If you cease to be an Employee of the Company or an Affiliate prior to the
achievement of the Performance Conditions, because of death or Disability, or
because the Company has terminated your employment for its convenience and not
for cause, then this Performance Award, and all of your rights to receive
Restricted Stock or any other settlement of the Performance Award hereunder,
shall terminate, lapse and be forfeited at the time of your death or disability,
or your termination, as applicable.

 

5. Restrictions; Forfeiture. The Performance Award is restricted in that it may
not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated. The Performance Award is also restricted in the sense that it may
be forfeited to the Company.

 

6. Expiration of Restrictions and Risk of Forfeiture. The restrictions and risk
of forfeiture for the Performance Award will expire as of the Settlement Date
set forth on the cover page attached hereto provided that the restrictions and
risk of forfeiture has not previously expired pursuant to Section 4 of this
Agreement.

 

7. Recapitalization, Etc. In the event there is any change in the outstanding
Stock of the Company by reason of any reorganization, recapitalization, stock
split, stock dividend, combination of shares or otherwise, there shall be
substituted for or added to each share of Stock theretofore appropriated or
thereafter subject, or which may become subject, to this Performance Award, the
number and kind of shares of stock or other securities into which each
outstanding

 

2



--------------------------------------------------------------------------------

share of Stock shall be so changed or for which each such share shall be
exchanged, or to which each such share shall be entitled, as the case may be.
Adjustment under the preceding provisions of this Section 7 will occur
automatically upon any such change in the outstanding Stock of the Company. No
fractional interest will be issued under the Plan on account of any such
adjustment.

 

8. Restricted Stock Grant Agreement. The Restricted Stock, if any, to be granted
pursuant to the Settlement of this Performance Award, shall in all respects be
subject to the terms and conditions, including but not limited to restrictions
and risks of forfeiture, contained in the Company’s then-standard Restricted
Stock Grant Agreement form as determined by the Committee. Promptly at or
following the Settlement Date, assuming that the Performance Conditions have
been met, and this Agreement has not otherwise expired, the Company, the Company
shall cause to be delivered to you a Restricted Stock Grant Agreement for your
signature, and your receipt of a Restricted Stock grant as Settlement pursuant
to this Performance Award is expressly conditioned upon your agreement to, and
return of an executed copy of, such Restricted Stock Grant Agreement.

 

9. Conditions to Delivery of Stock and Registration. Nothing herein shall
require the Company to issue or the transfer agent to deliver any shares with
respect to the Performance Award or any resulting Restricted Stock grant if (a)
that issuance would, in the opinion of counsel for the Company, constitute a
violation of the Securities Act of 1933 or any similar or superseding statute or
statutes, any other applicable statute or regulation, or the rules of any
applicable securities exchange or securities association, as then in effect; or
(b) the withholding obligation as provided in Section 12 of this Agreement has
not been satisfied.

 

From time to time, the Board and appropriate officers of the Company shall and
are authorized to take whatever actions are necessary to file required documents
with governmental authorities, stock exchanges, and other appropriate Persons to
make shares of Stock available for issuance.

 

10. Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirement imposed upon the Company by or under any applicable statute or
regulation.

 

11. Remedies. The parties to this Agreement agree that each shall bear its own
share of expenses and fees, including, but not limited to, attorneys’ expenses
and fees incurred in connection with the enforcement of the terms and provisions
of this Agreement whether by an action to enforce specific performance or for
damages for its breach or otherwise.

 

12. Payment of Taxes. The Company may from time to time, in its discretion,
require you to pay to the Company the amount that the Company deems necessary to
satisfy the Company’s obligation to withhold federal, state or local income or
other taxes that you incur, if any, as a result of the Performance Award. The
delivery of shares of Stock pursuant to this Performance Award or any resulting
Restricted Stock grant is conditioned upon your satisfaction of any withholding
obligation described in this Section 12. With respect to any required tax
withholding, you may (a) direct the Company to withhold from the shares of
Restricted Stock to be issued to you the number of shares necessary to satisfy
the Company’s obligation to withhold

 

3



--------------------------------------------------------------------------------

taxes, that determination to be based on the shares’ Fair Market Value at the
time as of which such determination is made; (b) deliver to the Company
sufficient shares of Stock to satisfy the Company’s tax withholding obligations,
based on the shares’ Fair Market Value at the time as of which such
determination is made; or (c) deliver sufficient cash to the Company to satisfy
its tax withholding obligations. If you elect to use such a Stock withholding
feature, you must make the election at the time and in the manner that the
Company prescribes. The Company may, at its sole option, deny your request to
satisfy withholding obligations through Stock instead of cash. In the event the
Company subsequently determines that the aggregate Fair Market Value of any
shares of Stock withheld as payment of any tax withholding obligation is
insufficient to discharge that tax withholding obligation, then you shall pay to
the Company, immediately upon the Company’s request, the amount of that
deficiency.

 

13. No Liability for Good Faith Determinations. The members of the Board and the
Committee shall not be liable for any act, omission, interpretation or
determination taken or made in good faith with respect to this Agreement or the
Performance Award granted hereunder and all members of the Board or the
Committee and each and any officer or employee of the Company acting on their
behalf shall, to the extent permitted by law, be fully indemnified and protected
by the Company in respect of any such action, determination or interpretation.

 

14. No Guarantee of Interests. The Board and the Company do not guarantee the
Stock of the Company from loss or depreciation.

 

15. Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

 

16. Notices. Whenever any notice is required or permitted hereunder, such notice
must be in writing and personally delivered or sent by mail. Any such notice
required or permitted to be delivered hereunder shall be deemed to be delivered
on the date on which it is personally delivered, or, on the third Business Day
after it is deposited in the United States mail, certified or registered,
postage prepaid, addressed to the person who is to receive it at the address
which such person has theretofore specified by written notice delivered in
accordance herewith. The Company or you may change, at any time and from time to
time, by written notice to the other, the address which it or he had previously
specified for receiving notices.

 

The Company and you agree that any notices shall be given to the Company or to
you at the following addresses:

 

  Company: MetaSolv, Inc.

       5556 Tennyson Parkway

       Plano, Texas

       Attention: General Counsel

 

  Holder: At your current address as shown in the Company’s records.

 

4



--------------------------------------------------------------------------------

17. Waiver of Notice. Any person entitled to notice hereunder may waive such
notice in writing.

 

18. Successors. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.

 

19. Headings. The titles and headings of Sections are included for convenience
of reference only and are not to be considered in construction of the provisions
hereof.

 

20. Governing Law. All questions arising with respect to the provisions of this
Agreement shall be determined by application of the laws of the State of Texas
except to the extent Texas law is preempted by federal law. The obligation of
the Company to sell and deliver Stock as a result of this Performance Award or
any ensuing Stock grant is subject to applicable laws and to the approval of any
governmental authority required in connection with the authorization, issuance,
sale, or delivery of such Stock.

 

21. Execution of Receipts and Releases. Any payment of cash or any issuance or
transfer of shares of Stock or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such Persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefor in such form as
it shall determine.

 

22. Amendment. This Agreement may be amended by the Committee; provided,
however, that no amendment may decrease your rights inherent in this Performance
Award prior to such amendment without your express written consent.
Notwithstanding the provisions of this Section 22, this Agreement may be amended
by the Committee to the extent necessary to comply with applicable laws and
regulations and to conform the provisions of this Agreement to any changes
thereto.

 

23. The Plan. This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer as of the Date of Grant.

 

METASOLV, INC.

By:    

Its:

   

 

ACKNOWLEDGED AND AGREED:

By:    

Name:

        (please print)

 

5